DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 7 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wnorowski, JR. et al. (US 20050218741 A1, hereinafter Wnorowski) in view of Lee et al. (US 20100181896 A1, hereinafter Lee) and Shah et al. (US 20120164429 A1).
	Regarding claim 1, Wnorowski discloses an electric machine (Abstract) comprising: a stator, and a rotor rotatably mounted relative to the stator (para. 0011), wherein at least one of the stator or the rotor includes an electrically conductive conductor winding comprising nanoscale carbon structures combined to form a planar textile structure (para. 0027, 0034: “windings are made from conductive carbon fibers that are woven together including those that are pliable woven cloth of four to eight ply. Woven fibers can be codified solid, doughnut and/or laminated and stacked to from pliable laminations of a desired thickness”, “preferred are carbon fibers …, which is a very fine, highly graphitic, low cost, carbon nanofiber”; para. 0037: “The conductive 
	Wnorowski does not mention explicitly: wherein said textile structure is mechanically pretensioned along the longitudinal axis prior to winding around the at least one of the stator or the rotor; after the planar textile structure is mechanically pretensioned along the longitudinal axis, encapsulating the planar textile structure in a matrix material maintaining the mechanical pretension, thus forming the final planar textile structure; wherein the matrix material comprises a metal and/or a plastic.
	Lee discloses an electrically conductive conductor of planar textile structure (Fig. 17) fabricated by nanoscale carbon structures (para. 0014, 0077-0078), wherein said textile structure is mechanically pretensioned along the longitudinal axis (para. 0040, 0046) prior to winding around a substrate (e.g., 160 in Fig. 1 and 610 in Fig. 13) (para. 0020: “ … may be formed into woven fabrics to be wound around the substrate or arranged on the substrate”, also see 0077-0078); after the planar textile structure is mechanically pretensioned along the longitudinal axis, encapsulating the planar textile structure in a matrix material (e.g., via an organic solvent) maintaining the mechanical pretension (para. 0041), and forming the pretensioned final planar textile structure (para. 0047-0048).

	The combination of Wnorowski and Lee is not clear: wherein the matrix material comprises a metal and/or a plastic.
	Shah teaches a technique for making composite materials containing a metal matrix and a carbon nanotube-infused fiber material (Abstract), comprising: providing an 
electrically conductive conductor comprising nanoscale carbon structures combined to form a planar textile structure (para. 0020: “Longer carbon nanotubes, …, can be used to establish an electrically conductive percolation pathway …”; para. 0036, 0052); encapsulating said nanoscale carbon structure in a matrix material thus forming a final planar textile structure, wherein the matrix material comprises a metal material (para. 0022, 0025, 0055, 0073, 0075, 0093, 0102, 0132).

conductivity and thermal conductivity (Shah, para. 0021).
Regarding claim 2, Wnorowski discloses: wherein the nanoscale carbon structures at least in part are combined to form at least one textile yarn and/or at least one textile tape (para. 0034, 0037).
Regarding claim 3, Wnorowski does not but Lee discloses: wherein at least one textile rope is formed a plurality of textile yarn (para. 0040). As such (see the reason for combining Wnorowski and Lee as discussed above), the combination of Wnorowski and Lee renders the claimed invention obvious.
Regarding claim 4, Wnorowski does not but Lee discloses: said electrically conductive conductor of planar textile structure further ATTORNEY DOCKET PATENT APPLICATION03869.119296FOR NATIONAL PHASE SUBMISSION3comprising at least one woven-fabric like planar textile formed from the at least one textile yarn (para. 0014, 0077-0078). As such, the combination of Wnorowski and Lee renders the claimed invention obvious.
	Regarding claim 7, Wnorowski does not but Lee discloses: wherein the nanoscale carbon structures are configured so as to be tubular (para. 0040). As such, the combination of Wnorowski and Lee renders the claimed invention obvious.

Regarding claims 11 and 12, the combination of Wnorowski, Lee and Shah renders the claimed invention obvious (see discussion for claim 1 above).
3.	Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Wnorowski in view of Lee an d Shah as applied to claim 1 above, further in view of DE 102008025703 A1 (hereinafter ‘703).
	Regarding claims 9 and 13, Wnorowski discloses: said machine further comprising a plurality of electrically conductive conductor windings including: first electrically conductive conductor windings at least partially formed from, or comprising, nanoscale carbon structures combined to form a textile structure (para. 0032).
Wnorowski does not mention explicitly: said windings including second electrically conductive conductor windings formed from a metallic material; wherein the second electrically conductive conductor windings are formed from aluminum or copper.
The teaching of ‘703 includes: first electrically conductive conductor windings at least partially formed from, or comprising, nanoscale carbon structures combined to form a textile structure, and second electrically conductive conductor windings formed from a copper material (para. 0007, “… stator winding at least partially [composed] of a material comprising carbon nanotubes”; para. 0010, “… the material [is] formed from a composite comprising nanotubes and copper”).
	It would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to incorporate ‘703’s teachings of the variant metal 

Response to Arguments
4.	Applicant's arguments received 04/15/2021 have been considered but are moot in view of the new ground(s) of rejection. Detailed response is given in sections 2-4 as set forth above in this Office action.
	
Contact Information
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANCHUN QIN whose telephone number is (571)272-5981.  The examiner can normally be reached on 9AM-5:30PM EST M-F. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elvin Enad can be reached on (571)272-1990.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 

/JIANCHUN QIN/Primary Examiner, Art Unit 2837